Name: Commission Regulation (EC) No 2294/2003 of 23 December 2003 amending Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regards to import duties on rice
 Type: Regulation
 Subject Matter: trade;  plant product;  tariff policy
 Date Published: nan

 Avis juridique important|32003R2294Commission Regulation (EC) No 2294/2003 of 23 December 2003 amending Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regards to import duties on rice Official Journal L 340 , 24/12/2003 P. 0012 - 0015Commission Regulation (EC) No 2294/2003of 23 December 2003amending Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regards to import duties on riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), and in particular Article 11(4) thereof,Whereas:(1) Article 4a of Commission Regulation (EC) No 1503/96(2) provides for an import duty reduction for Basmati rice under CN code 1006 20 17 and 1006 20 98 of EUR 250 per tonne.(2) Quantities of rice imported under this regime have increased in significant quantities without information being given of the varieties that are being imported. This makes it necessary for the Commission to define in a very precise way which varieties should qualify for the reduction.(3) Basmati rice imported into the EU from India and Pakistan should comply with specific requirements in order to maintain the high quality of the product and limit the imported quantities to Basmati pure line varieties.(4) Checks should be reinforced to counter the risk of fraud linked to the origin of the rice as well as to the varieties imported.(5) It is also necessary to specify which Basmati rice varieties should be considered to be eligible for the reduction, after consultation of and examination of the matter with Indian and Pakistani authorities.(6) In view of the high level of demand for Basmati Rice from India and Pakistan and of the experience in the management of the regime, controls should be laid down to guarantee the quality of the imported product. In that respect Member States may establish appropriate monitoring programmes which may include the use of DNA analysis.(7) The Management Committee for Cereals has not delivered an opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1503/96 is amended as follows:1. In Article 4a, paragraph 1 is replaced by the following:"1. Basmati Rice as defined in Annex IV, falling within the CN codes ex 1006 20 17 and ex 1006 20 98, may benefit from an import duty reduction of EUR 250 per tonne.This amount may be revised in response to market trends, in particular as regards the quantities imported.The checks necessary to apply the present article should be undertaken on the basis of the certificates of authenticity delivered by the competent authorities from India and Pakistan listed in Annex III."2. Annex II is replaced by the text set out in Annex I to this Regulation.3. A new Annex IV is added as set out in Annex II to this Regulation.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Commission Regulation (EC) No 411/2002 (OJ L 6, 5.3.2002, p. 27); it is repealed by Regulation (EC) No 1785/2003 (OJ L 270, 21.10.2003, p. 96) with effect from the day of applicability of that Regulation.(2) OJ L 189, 30.7.1996, p. 71. Regulation as last amended by Regulation (EC) No 1298/2002 (OJ L 189, 18.7.2002, p. 8).ANNEX I"ANNEX IIMODEL B>PIC FILE= "L_2003340EN.001403.TIF">"ANNEX II"ANNEX IV>TABLE>"